Case 2:17-cv-13062-DML-RSW ECF No. 361 filed 06/25/20                    PageID.19046       Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

  DAVONTAE SANFORD,

                   Plaintiff,                                   Case Number 17-13062
  v.                                                            Honorable David M. Lawson

  MICHAEL RUSSELL and JAMES
  TOLBERT,

                   Defendants.
                                                 /

       ORDER DENYING MOTION FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE

            This matter is before the Court on the defendants’ motion for leave to file a supplemental

  response in opposition to the plaintiff’s motion for sanctions, which was filed in October 2019,

  while the matter was pending on appeal. The defendants seek to supplement their opposition filed

  on November 1, 2019 with materials including correspondence between counsel and other

  information that purportedly post-dated the initial response. However, the Court notes that the

  issues presented in the motion for sanctions overlap significantly with those raised in the

  defendants’ recently filed motion to add additional witnesses and authorize additional DNA testing

  of a shoe that was recovered by police at the plaintiff’s home. The Court finds that the ground

  covered by the related motions adequately has been developed by the parties’ prior labors, and

  further cumulative briefing would not aid the Court’s deliberations on the competing requests for

  relief.

            Accordingly, it is ORDERED that the defendants’ motion for leave to file a supplemental

  response (ECF No. 360) is DENIED.

                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
  Dated: June 25, 2020                                          United States District Judge
